SMITH, J.
(dissenting). I think the words "exclusive original jurisdiction” in section 23, art. 3, Const., mean exactly what they import, viz: That police courts are given exclusive original jurisdiction in all -cases arising under city ordinances, and all other courts are thereby deprived o-f original jurisdiction in such cases. But I cannot concur in the view that that section deprives the Legislature of power to provide for appeals and new trials .in the circuit court. The right of appeal is wholly statutory, and the authority of the Legislature in that regard is nowhere limited by any provision of the -Constitution.
A discussion of the original jurisdiction of circuit courts in this connection is misleading, and can have no proper application to the question presented on this appeal.
I therefore dissent.
Note — Reported in 190 N. W. 1019. See American Key-Numbered Digest, Municipal Corporations, Key-No. 642(4), 28 Cyc. 827, Courts, 15 C. J. Sec. 551.